Title: To John Adams from Josiah, III Quincy, 14 December 1808
From: Quincy, Josiah, III
To: Adams, John



Dear Sir
Washington. 14 Dec. 1808.

Your favour of the 25th: found me, in the midst of parliamentary contest, which occupied me too intensely to admit of that early acknowledgment, which a deep sense of the honour, you have conferred on me, dictated. The battle has raged, with some warmth; and it has been my fate, to be in the hottest of it. Whether my exertions were as wise, as, I am sure, they were, well intended, I confess, I am ignorant. I had, almost, said, indifferent. That the country cannot remain in the  state, in which it is, I was certain. That it was the determination of administration to adhere, pertinaciously, to the Embargo, I was equally, certain. That they, and their majority were, in a good measure, ignorant of the real temper and sufferings of our people, I knew. My object has been, as far as possible, to shake their confidence, in that system, which, whatever they believed, or intended, I was conscious was ruining the best hopes of New England. With respect to subsequent measures, in case the Embargo was removed, there are, indeed considerable difficulties; growing, however, more out of the character and policy of the men, who guide our affairs, than from anything, unexampled, in the embarassments of the nation. A policy, not unlike that of 1798, with some variation, in the details, resulting out of particular differences, in our situation, would yet preserve us, not only, in peace, but, as I believe, in the enjoyment of a rich harvest of neutrality. But how can such “a dish of skim milk,” as now stands, curdling, at the head of our nation, be stirred to so mighty an action, as that, which he, who, then led the destinies of our country, effected? Fear of responsibility and love of popularity are, now, master passions, and regulate all the movements. The policy is to keep things as they are, and wait for European events. It is hoped that the chapter of accidents may present something  favourable, within the remaining three months. And if it does not, no great convulsion can happen during that period. The presidential term will have expired. Then away to Monticello,—and let the———take the hindmost.
I do believe, that not a whit deeper project than this fills the august mind of your successor.
Whether the definite project be to put an end to mercantile enterprise, and to make us abandon the water, I confess, I am ignorant. The intention is denied. Yet all the talents of the friends of administration are put in requisition to convince us of the dreadful consequences, to our property & rights
—si tamen impia
Non tangenda rates transiliunt vada.—
How all these things will terminate, indeed, I know not. But of one thing, I am certain, that happen what will, I can never cease to feel and express, the perfect honour and sincere respect with which I am your very hb’ Sevt 
Josiah QuincyI beg respectfully to be presented to your lady—son & family.
